Exhibit 10.4

 

VEECO INSTRUMENTS INC. 2010 STOCK INCENTIVE PLAN

 

NOTICE AND AGREEMENT OF RESTRICTED STOCK UNIT AWARD (2012)

 

Veeco Instruments Inc. (the “Company”) is pleased to confirm the award to the
employee named below (the “Grantee”) of Restricted Stock Units (the “Award”),
subject to the terms and conditions of this Notice and Agreement of Restricted
Stock Unit Award (2012) (the “Notice”), the Veeco Instruments Inc. 2010 Stock
Incentive Plan, as amended from time to time (the “Plan”) and the Veeco
Instruments Inc. Terms and Conditions of Restricted Stock Unit Award (2012) (the
“Terms and Conditions”) attached hereto, as follows.  Unless otherwise provided
herein, the terms in this Notice shall have the same meaning as those defined in
the Plan.

 

Grantee:

 

Date of Award:

 

Total Number of Restricted Stock
Units Awarded (the “Units”):

 

Vesting Schedule:  Subject to the Grantee’s Continuous Service and other
limitations set forth in this Notice, the Terms and Conditions and the Plan, the
Units will “vest” in accordance with the following schedule (the “Vesting
Schedule”): 1/3 of the Units comprising the Award will vest, and the
restrictions with respect to such shares shall lapse, on each of the second
(2nd), third (3rd) and fourth (4th) anniversaries of the Award Date (each a
“Vesting Date”).  If the Grantee would become vested in a fraction of a share on
a Vesting Date, such share shall not vest until the Grantee becomes vested in
the entire share on the following Vesting Date.

 

For purposes of this Notice and the Terms and Conditions, the term “vest” shall
mean, with respect to any Units, that such Units are no longer subject to
forfeiture to the Company.  If the Grantee would become vested in a fraction of
a Unit, such Unit shall not vest until the Grantee becomes vested in the entire
Unit.

 

Vesting shall cease upon the date the Grantee terminates Continuous Service for
any reason, including death or Disability.  In the event the Grantee terminates
Continuous Service for any reason, including death or Disability, any unvested
Units held by the Grantee immediately upon such termination of the Grantee’s
Continuous Service shall be forfeited and deemed reconveyed to the Company and
the Company shall thereafter be the legal and beneficial owner of such
reconveyed Units and shall have all rights and interest in or related thereto
without further action by the Grantee.

 

Additional Provisions:  This Award shall be subject to the terms and conditions
set forth in the Veeco Instruments Inc. Terms and Conditions of Restricted Stock
Unit Award (2012) (the “Terms and Conditions”).  As a condition to receiving
this Award, Grantee agrees to be bound by the terms of the Company’s current
Employee Confidentiality and Inventions Agreement (the “Employee NDA”), a copy
of which is attached hereto as Exhibit A.  If Grantee has not already done so,
Grantee agrees to execute a copy of the Employee NDA to further evidence
Grantee’s agreement to those terms.

 

Grantee must sign this Notice and return it to the Company’s Compensation
Department on or before                       , 2012 or the Award will be
forfeited.  You can deliver your signed Notice and Agreement by mail, addressed
to Compensation Department, Terminal Drive, Plainview, New York 11803, by fax at
1-516-714-1212 or email at Compensation@Veeco.com.

 

 

VEECO INSTRUMENTS INC.

 

 

 

 

 

Name: Robert W. Bradshaw

 

Title: Sr. Vice President, Human Resources

 

 

 

 

 

 

 

Grantee

Date

 

--------------------------------------------------------------------------------


 

VEECO INSTRUMENTS INC. 2010 STOCK INCENTIVE PLAN

 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD
(2012)

 

These TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD (2012) (these “Terms
and Conditions”) apply to any award by Veeco Instruments Inc., a Delaware
corporation (the “Company”), of Restricted Stock Units, subject to certain
restrictions pursuant to the Veeco Instruments Inc. 2010 Stock Incentive Plan
(as it may be amended from time to time, the “Plan”), which specifically
references these Terms and Conditions.

 

ARTICLE 1
ISSUANCE OF UNITS

 

The Company hereby issues to the Grantee (the “Grantee”) named in the Notice and
Agreement of Restricted Stock Unit Award (2012) (the “Notice”) an award (the
“Award”) of the Total Number of Restricted Stock Units Awarded set forth in the
Notice (the “Units”), subject to the Notice, these Terms and Conditions, and the
terms and provisions of the Plan, which is incorporated herein by reference. 
Unless otherwise provided herein, the terms in these Terms and Conditions shall
have the same meaning as those defined in the Plan.

 

ARTICLE 2
CONVERSION OF UNITS AND ISSUANCE OF SHARES

 

2.1                               General.  Subject to Section 2.2, one share of
Common Stock shall be issuable for each Unit subject to the Award (the “Shares”)
upon vesting.  Immediately thereafter, or as soon as administratively feasible,
the Company will transfer the appropriate number of Shares to the Grantee after
satisfaction of any required tax or other withholding obligations.  Any
fractional Unit remaining after the Award is fully vested shall be discarded and
shall not be converted into a fractional Share.  Notwithstanding the foregoing,
the relevant number of Shares shall be issued no later than March 15th of the
year following the calendar year in which the Award vests.  The Company may
however, in its sole discretion, make a cash payment in lieu of the issuance of
the Shares in an amount equal to the value of one share of Common Stock
multiplied by the number of Units subject to the Award.  The number of Shares
covered by the Award shall be proportionately adjusted for any stock dividend
affecting the Shares in accordance with Section 10 of the Plan.

 

2.2                               Delay of Issuance of Shares.  The Company
shall delay the issuance of any Shares under this Article 2 to the extent
necessary to comply with Section 409A(a)(2)(B)(i) of the Code (relating to
payments made to certain “specified employees” of certain publicly-traded
companies); in such event, any Shares to which the Grantee would otherwise be
entitled during the six (6) month period following the date of the Grantee’s
termination of Continuous Service will be issuable on the first business day
following the expiration of such six (6) month period.

 

ARTICLE 3
RIGHT TO SHARES

 

Except as set forth herein, the Grantee shall not have any right in, to or with
respect to any of the Shares (including any voting rights) issuable under the
Award until the Award is settled by the issuance of such Shares to the Grantee. 
Notwithstanding the foregoing, while one or more Shares remain subject to this
Award, the Grantee shall have the right to receive Cash Dividend Equivalents (as
defined in this Article 3).  For purposes herein, a “Cash Dividend Equivalent”
means, for each Share subject to the Award, a cash payment equal to the cash
dividend, if any, that would become payable to the Grantee with respect to such
Share had the Grantee been the holder of such Share.  A Cash Dividend
Equivalent, if any, shall be paid to the Grantee when the

 

2

--------------------------------------------------------------------------------


 

related cash dividend would have been paid to the Grantee if the Grantee had
been the holder of the related Share, and in any event no later than March 15th
of the year following the calendar year in which such dividend would have been
paid to the Grantee if the Grantee had been the holder of such Share.

 

ARTICLE 4
TAXES

 

4.1                               Tax Liability.  The Grantee is ultimately
liable and responsible for all taxes owed by the Grantee in connection with the
Award, regardless of any action the Company or any Related Entity takes with
respect to any tax withholding obligations that arise in connection with the
Award.  Neither the Company nor any Related Entity makes any representation or
undertaking regarding the treatment of any tax withholding in connection with
any aspect of the Award, including the grant, vesting, assignment, release or
cancellation of the Units, the delivery of Shares, the payment of any Cash
Dividend Equivalents, the subsequent sale of any Shares acquired upon vesting
and the receipt of any dividends or dividend equivalents.  The Company does not
commit and is under no obligation to structure the Award to reduce or eliminate
the Grantee’s tax liability.

 

4.2                               Payment of Withholding Taxes.  Prior to any
event in connection with the Award (e.g., vesting) that the Company determines
may result in any tax withholding obligation, whether United States federal,
state, local or non-U.S., including any social insurance, employment tax,
payment on account or other tax-related obligation (the “Tax Withholding
Obligation”), the Grantee must arrange for the satisfaction of the minimum
amount of such Tax Withholding Obligation in a manner acceptable to the Company.

 

(a)                                 By Share Withholding.  If permissible under
Applicable Law, the Grantee authorizes the Company to, upon the exercise of its
sole discretion, withhold from those Shares otherwise issuable to the Grantee
the whole number of Shares sufficient to satisfy the minimum applicable Tax
Withholding Obligation.  The Grantee acknowledges that the withheld Shares may
not be sufficient to satisfy the Grantee’s minimum Tax Withholding Obligation. 
Accordingly, the Grantee agrees to pay to the Company or any Related Entity as
soon as practicable, including through additional payroll withholding, any
amount of the Tax Withholding Obligation that is not satisfied by the
withholding of Shares described above.

 

(b)                                 By Sale of Shares.  Unless the Grantee
determines to satisfy the Tax Withholding Obligation by some other means in
accordance with clause (iii) below, the Grantee’s acceptance of this Award
constitutes the Grantee’s instruction and authorization to the Company and any
brokerage firm determined acceptable to the Company for such purpose to, upon
the exercise of Company’s sole discretion, sell on the Grantee’s behalf a whole
number of Shares from those Shares issuable to the Grantee as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
minimum applicable Tax Withholding Obligation.  Such Shares will be sold on the
day such Tax Withholding Obligation arises (e.g., a vesting date) or as soon
thereafter as practicable.  The Grantee will be responsible for all broker’s
fees and other costs of sale, and the Grantee agrees to indemnify and hold the
Company harmless from any losses, costs, damages, or expenses relating to any
such sale.  To the extent the proceeds of such sale exceed the Grantee’s minimum
Tax Withholding Obligation, the Company agrees to pay such excess in cash to the
Grantee.  The Grantee acknowledges that the Company or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy the Grantee’s minimum
Tax Withholding Obligation.  Accordingly, the Grantee agrees to pay to the
Company or any Related Entity as soon as practicable, including through
additional payroll withholding, any amount of the Tax Withholding Obligation
that is not satisfied by the sale of Shares described above.

 

(c)                                  By Check, Wire Transfer or Other Means. At
any time not less than five (5) business days (or such fewer number of business
days as determined by the Administrator) before any Tax Withholding Obligation
arises (e.g., a vesting date), the Grantee may elect to satisfy the Grantee’s
Tax Withholding Obligation by delivering to the Company an amount that the
Company determines is sufficient to satisfy the

 

3

--------------------------------------------------------------------------------


 

Tax Withholding Obligation by (x) wire transfer to such account as the Company
may direct, (y) delivery of a certified check payable to the Company, or
(z) such other means as specified from time to time by the Administrator.

 

Notwithstanding the foregoing, the Company or a Related Entity also may satisfy
any Tax Withholding Obligation by offsetting any amounts (including, but not
limited to, salary, bonus and severance payments) payable to the Grantee by the
Company and/or a Related Entity.  Furthermore, in the event of any determination
that the Company has failed to withhold a sum sufficient to pay all withholding
taxes due in connection with the Award, the Grantee agrees to pay the Company
the amount of such deficiency in cash within five (5) days after receiving a
written demand from the Company to do so, whether or not the Grantee is an
employee of the Company at that time.

 

ARTICLE 5
OTHER PROVISIONS

 

5.1                               Transfer Restrictions.  The Units may not be
transferred in any manner other than by will or by the laws of descent and
distribution.

 

5.2                               Entire Agreement; Governing Law.  The Notice,
the Plan and these Terms and Conditions constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Grantee
with respect to the subject matter hereof, and may not be modified adversely to
the Grantee’s interest except by means of a writing signed by the Company and
the Grantee.  These agreements are to be construed in accordance with and
governed by the internal laws of the State of Delaware without giving effect to
any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Delaware to the rights
and duties of the parties.  Should any provision of the Notice or these Terms
and Conditions be determined to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.

 

5.3                               Construction.  The captions used in the Notice
and these Terms and Conditions are inserted for convenience and shall not be
deemed a part of the Award for construction or interpretation.  Except when
otherwise indicated by the context, the singular shall include the plural and
the plural shall include the singular.  Use of the term “or” is not intended to
be exclusive, unless the context clearly requires otherwise.

 

5.4                               Administration and Interpretation.  Any
question or dispute regarding the administration or interpretation of the
Notice, the Plan or these Terms and Conditions shall be submitted by the Grantee
or by the Company to the Administrator.  The resolution of such question or
dispute by the Administrator shall be final and binding on all persons.

 

5.5                               Venue and Waiver of Jury Trial.  The parties
agree that any suit, action, or proceeding arising out of or relating to the
Notice, the Plan or these Terms and Conditions shall be brought exclusively in
the United States District Court for the Eastern District of New York (or should
such court lack jurisdiction to hear such action, suit or proceeding, in a New
York state court in the County of Nassau) and that the parties shall submit to
the jurisdiction of such court.  The parties irrevocably waive, to the fullest
extent permitted by law, any objection the party may have to the laying of venue
for any such suit, action or proceeding brought in such court.  THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING.  If any one or more provisions of this Section 5.5
shall for any reason be held invalid or unenforceable, it is the specific intent
of the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

 

4

--------------------------------------------------------------------------------


 

5.6                               Notices.  Any notice required or permitted
hereunder shall be given in writing and shall be deemed effectively given upon
personal delivery, upon deposit for delivery by an internationally recognized
express mail courier service or upon deposit in the United States mail by
certified mail (if the parties are within the United States), with postage and
fees prepaid, addressed to the other party at its address as shown in these
instruments, or to such other address as such party may designate in writing
from time to time to the other party.

 

5.7                               Nature of Award.  In accepting the Award, the
Grantee acknowledges and agrees that:

 

(a)                                 the Plan is established voluntarily by the
Company, it is discretionary in nature, and it may be modified, amended,
suspended or terminated by the Company at any time, unless otherwise provided in
the Plan and these Terms and Conditions;

 

(b)                                 the Award is voluntary and occasional and
does not create any contractual or other right to receive future awards of
Units, or benefits in lieu of Units, even if Units have been awarded repeatedly
in the past;

 

(c)                                  all decisions with respect to future
awards, if any, will be at the sole discretion of the Company;

 

(d)                                 the Grantee’s participation in the Plan is
voluntary;

 

(e)                                  the Grantee’s participation in the Plan
shall not create a right to any employment with the Grantee’s employer and shall
not interfere with the ability of the Company or the employer to terminate the
Grantee’s employment relationship, if any, at any time;

 

(f)                                   the Award is not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any Related Entity;

 

(g)                                  in the event that the Grantee is not an
Employee of the Company or any Related Entity, the Award and the Grantee’s
participation in the Plan will not be interpreted to form an employment or
service contract or relationship with the Company or any Related Entity;

 

(h)                                 the future value of the underlying Shares is
unknown and cannot be predicted with certainty;

 

(i)                                     in consideration of the Award, no claim
or entitlement to compensation or damages shall arise from termination of the
Award or diminution in value of the Award or Shares acquired upon vesting of the
Award, resulting from termination of the Grantee’s Continuous Service by the
Company or any Related Entity (for any reason whatsoever and whether or not in
breach of local labor laws) and in consideration of the grant of the Award, the
Grantee irrevocably releases the Company and any Related Entity from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by signing the
Notice, the Grantee shall be deemed irrevocably to have waived his or her right
to pursue or seek remedy for any such claim or entitlement;

 

(j)                                    in the event of termination of the
Grantee’s Continuous Service (whether or not in breach of local labor laws), the
Grantee’s right to receive Awards under the Plan and to vest in such Awards, if
any, will terminate effective as of the date that the Grantee is no longer
providing services and will not be extended by any notice period mandated under
local law (e.g., providing services would not include a period of “garden

 

5

--------------------------------------------------------------------------------


 

leave” or similar period pursuant to local law); furthermore, in the event of
termination of the Grantee’s Continuous Service (whether or not in breach of
local labor laws), the Administrator shall have the exclusive discretion to
determine when the Grantee is no longer providing services for purposes of this
Award;

 

(k)                                 the Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan or the Grantee’s acquisition or sale of the
underlying Shares; and

 

(l)                                     the Grantee is hereby advised to consult
with the Grantee’s own personal tax, legal and financial advisers regarding the
Grantee’s participation in the Plan before taking any action related to the
Plan.

 

5.8                               Data Privacy.

 

(a)                                 The Grantee hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data as described in the Notice and these
Terms and Conditions by and among, as applicable, the Grantee’s employer, the
Company and any Related Entity for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.

 

(b)                                 The Grantee understands that the Company and
the Grantee’s employer may hold certain personal information about the Grantee,
including, but not limited to, the Grantee’s name, home address and telephone
number, date of birth, social insurance or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all Units or any other entitlement to Shares awarded, canceled, vested,
unvested or outstanding in the Grantee’s favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).

 

(c)                                  The Grantee understands that Data will be
transferred to any third party assisting the Company with the implementation,
administration and management of the Plan.  The Grantee understands that the
recipients of the Data may be located in the Grantee’s country, or elsewhere,
and that the recipients’ country may have different data privacy laws and
protections than the Grantee’s country.  The Grantee understands that the
Grantee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Grantee’s local human resources
representative.  The Grantee authorizes the Company and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Grantee’s participation in the
Plan.  The Grantee understands that Data will be held only as long as is
necessary to implement, administer and manage the Grantee’s participation in the
Plan.  The Grantee understands that the Grantee may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Grantee’s local human
resources representative.  The Grantee understands, however, that refusal or
withdrawal of consent may affect the Grantee’s ability to participate in the
Plan.  For more information on the consequences of the Grantee’s refusal to
consent or withdrawal of consent, the Grantee understands that the Grantee may
contact the Grantee’s local human resources representative.

 

5.9                               Language.  If the Grantee has received these
Terms and Conditions or any other document related to the Plan translated into a
language other than English and if the translated version is different than the
English version, the English version will control, unless otherwise prescribed
by Applicable Law.

 

5.10                        Amendment and Delay to Meet the Requirements of
Section 409A.  The Grantee acknowledges that the Company, in the exercise of its
sole discretion and without the consent of the Grantee, may amend or modify
these Terms and Conditions in any manner and delay the issuance of any Shares
issuable pursuant to

 

6

--------------------------------------------------------------------------------


 

these Terms and Conditions to the minimum extent necessary to meet the
requirements of Section 409A of the Code as amplified by any Treasury
regulations or guidance from the Internal Revenue Service as the Company deems
appropriate or advisable.  In addition, the Company makes no representation that
the Award will comply with Section 409A of the Code and makes no undertaking to
prevent Section 409A of the Code from applying to the Award or to mitigate its
effects on any deferrals or payments made in respect of the Units.  The Grantee
is encouraged to consult a tax adviser regarding the potential impact of
Section 409A of the Code.

 

*  *  *  *  *

 

7

--------------------------------------------------------------------------------